

Exhibit 10.5


NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD AND AGREEMENT
UNDER THE 8x8, INC. 2012 AMENDED & RESTATED EQUITY INCENTIVE PLAN


    

Name of Participant:%%FIRST_NAME%-% %%LAST_NAME%-%Award
Date:%%OPTION_DATE,’Month DD, YYYY’%-%Number of RSUs (at 100% of
Attainment):%%TOTAL_SHARES_GRANTED%-%Vesting Commencement
Date:%%VEST_BASE_DATE,’Month DD, YYYY’%-%Vesting Terms:



    
8x8, Inc. (the “Company”) has granted you (the “Participant”) an award (the
“Award”) of the number of Restricted Stock Units (“RSUs”) (as defined in the
Company’s Amended & Restated 2012 Equity Incentive Plan (the “Plan”)) to obtain
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) as set forth in this Notice of Grant of Restricted Stock Unit Award and
Agreement (the “Agreement”) and the Plan. The RSUs are in all respects subject
to continued employment or other association with the Company or any of its
Affiliates and all other terms and conditions of this Agreement. By accepting
this grant, the Participant is agreeing that the Participant and the
Participant’s spouse or domestic partner are bound by all of the terms of this
Agreement with respect to such Award, and the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with
this Agreement and the Plan in the form most recently prepared in connection
with the registration with the Securities and Exchange Commission of shares
issuable pursuant to the Plan, (b) accepts the grant subject to all of the terms
and conditions of this Agreement and the Plan and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement or the Plan.


1.Vesting
No portion of the shares of Common Stock that the Participant is entitled to
receive will be issued until such portion has vested. The RSUs shall vest as
provided pursuant to the Vesting Terms set forth in the table above in this
Agreement, provided in each case that the Participant is then, and since the
Award Date has remained, in continued employment or other association with the
Company.


2.Issuance of Common Stock


a.Each vested RSU entitles the Participant to receive one share of Common Stock.


b.As soon as practicable following the vesting of RSUs but in any event no later
than 2½ months following the calendar year in which such RSUs vested (or any
earlier date, after vesting, required to avoid characterization as non-qualified
deferred compensation under Section 409A of the Code), the shares of Common
Stock underlying the vested RSUs (the “Shares”) will be delivered to the
Participant, subject to the terms and conditions of the Plan, including Section
9 thereof.


c.Until such time as any Shares have been issued to the Participant pursuant to
Section 2(b) above, the Participant shall not have any rights as a holder of
shares of Common Stock underlying the RSUs,



--------------------------------------------------------------------------------



including, but not limited to, voting rights, rights to receive dividends and
other distributions with respect to Common Stock, and stockholder inspection
rights.


3.Termination of Continuous Employment or other association with the Company
The Participant’s right in any RSUs that are not vested as of the date on which
the Participant’s continued employment or other association with the Company has
ceased shall automatically terminate on such date, and such RSUs shall be
canceled as provided under the Plan and shall be of no further force and effect.
In the event of the termination of Participant’s continued employment or other
association with the Company, the Company, as soon as practicable following the
effective date of termination, shall issue shares of Common Stock to the
Participant (or the Participant’s designated beneficiary or estate executor in
the event of Participant’s death) with respect to any RSUs which, as of the
effective date of termination of such employment or other association, have
vested but for which shares of Common Stock had not yet been issued to the
Participant.


4.Incorporation of General Terms and Conditions
Notwithstanding anything herein to the contrary, this Award shall be subject to
and governed by all the terms and conditions of the Plan. Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified in this Agreement.
5.Transferability
This Agreement is personal to the Participant, is non-assignable, and is not
transferable in any manner, by operation of law, or otherwise, other than by
will or the laws of descent and distribution. This Award is available, during
the Participant’s lifetime, only to the Participant, and thereafter, only to the
Participant’s designated beneficiary.
6.Service Conditions
In accepting the RSUs, the Participant acknowledges and agrees that:
1.Any notice period mandated under applicable law shall not be treated as
service for the purpose of determining the vesting of the RSUs; and the
Participant’s right to vesting of Shares in settlement of the RSUs after
termination of service, if any, will be measured by the date of termination of
the Participant’s active service and will not be extended by any notice period
mandated under applicable law. Subject to the foregoing and the provisions of
the Plan, the Company, in its sole discretion, shall determine whether the
Participant’s service has terminated and the effective date of such termination.
2.The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
3.The grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past.
4.All decisions with respect to future RSUs grants, if any, will be at the sole
discretion of the Company.
5.The Participant’s participation in the Plan shall not create a right to
further service with the Company or another Affiliate and shall not interfere
with the ability of with the Company or another Affiliate to terminate the
Participant’s service at any time, with or without cause, subject to applicable
law.
2



--------------------------------------------------------------------------------



6.The Participant is voluntarily participating in the Plan.
7.The RSUs are extraordinary items that do not constitute compensation of any
kind for service of any kind rendered to the Company or any Affiliate, and which
is outside the scope of the Participant’s employment contract, if any.
8.The RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service options,
pension or retirement benefits or similar payments.
9.In the event that the Participant is not an employee of an Affiliate, the RSUs
grant will not be interpreted to form an employment contract or relationship
with an Affiliate.
10.The future value of the underlying Shares is unknown and cannot be predicted
with certainty. The value of the Shares may increase or decrease.
11.No claim or entitlement to compensation or damages arises from termination of
the RSUs or diminution in value of the RSUs or Shares and the Participant
irrevocably releases the Company or any of its Affiliates from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such a claim.
12.Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or other association with the Company or
shall interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause, subject to the provisions of
applicable law.
7.Adjustment for Corporate Actions
If subsequent to the Award Date the outstanding shares of Common Stock are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to shares of Common Stock, as a result
of a reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, or other similar distribution with respect to such
shares of Common Stock, an appropriate and proportionate adjustment will be made
in the numbers and kinds of shares or other securities then subject to the
Award.
8.Treatment of Award in a Corporate Transaction
In a Corporate Transaction, the Committee, in its sole and absolute discretion,
may take any one or more of the following actions as to the Award:
i.Assumption and Substitution. Provide that the Award shall be assumed, or
substantially equivalent rights shall be provided in substitution therefor, by
the acquiring or succeeding entity (or an affiliate thereof).
ii.Termination and Forfeiture. Upon written notice to Participant, provide that
any RSUs subject to the Award shall terminate and be forfeited immediately prior
to the consummation of the Corporate Transaction to the extent they are then
subject to a Risk of Forfeiture.
iii.Acceleration of Vesting. Provide that any Risk of Forfeiture applicable to
RSUs which is not based on achievement of Performance Goals or other business
objectives shall lapse upon consummation of the Corporate Transaction with
respect to all or a portion of the RSUs then subject to such Risk of Forfeiture.
iv.Achievement of Performance Goals. If the Award is conditioned on the
achievement of Performance Goals or other business objectives, provide that such
Performance Goals or objectives and the target payout opportunities shall be
deemed to have been satisfied as of the effective date of the Corporate
Transaction as to (i) none, (ii) all or (iii) a pro rata number of Shares based
on the assumed achievement of all relevant
3



--------------------------------------------------------------------------------



Performance Goals or other business objectives and the length of time within the
Restriction Period or Performance Period which has elapsed prior to the
Corporate Transaction.
v.Any combination of the foregoing.
None of the foregoing shall apply, however, if specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges on which the Common Stock is listed.
Nor shall any of the foregoing apply in the case of a Qualified
Performance-Based Award except to the extent the foregoing would not interfere
with the qualification of the grant of the Award under Section 162(m) of the
Code.
9.Tax Withholding
All tax withholding obligations with respect to the Award shall be satisfied in
accordance with Section 9.7 of the Plan.
At the time the Grant Notice is executed, or at any time thereafter as requested
by the Company, to the extent applicable, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax and social insurance or National
Insurance Contributions withholding obligations of the Company and its
Affiliates, if any, which arise in connection with the RSUs, including, without
limitation, obligations arising upon (i) the grant, vesting, in whole or in
part, of the RSUs, (ii) the transfer, in whole or in part, of any shares
acquired upon vesting of the RSUs, (iii) the operation of any law or regulation
providing for the imputation of interest, or (iv) the lapsing of any restriction
with respect to any shares acquired upon vesting of the RSUs (“Tax
Obligations”). The RUSs are not vested unless the Tax Obligations of the Company
and its Affiliates are satisfied. Accordingly, the Company shall have no
obligation to deliver Shares until the Tax Obligations of the Company and its
Affiliates have been satisfied by the Participant. The Participant acknowledges
that the ultimate liability for all Tax Obligations legally due by the
Participant is and remains the Participant’s responsibility and that the Company
(a) makes no representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the RSUs and (b) does not commit to
structure the terms of the grant or any other aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax Obligations. The Company shall
have no obligation to deliver Shares until the Tax Obligations of the Company
and its Affiliates have been satisfied by the Participant.
10.Tax Consequences
The Company makes no representation or warranty as to the tax treatment to the
Participant of the Participant’s receipt of the Award or vesting of RSUs or upon
the Participant’s sale or other disposition of the Common Stock issued pursuant
to the RSUs. The Participant should rely on his or her own tax advisors for all
such advice.
11.Community Property
Without prejudice to the actual rights of the spouses as between each other, for
all purposes of this Agreement, the Participant shall be treated as agent and
attorney-in-fact for that interest held or claimed by the Participant’s spouse
with respect to the RSUs and Shares issued upon settlement of such RSUs and the
parties hereto shall act in all matters as if the Participant was the sole owner
of the RSUs and Shares. This appointment is coupled with an interest and is
irrevocable.




12.Data Privacy
The following provisions shall only apply to the Participant if he or she
resides outside the US, the EU, EEA, and UK:
4



--------------------------------------------------------------------------------



(a)The Participant voluntarily consents to the collection, use, disclosure and
transfer to the United States and other jurisdictions, in electronic or other
form, of his or her personal data as described in this Agreement and any other
award materials (“Data”) by and among, as applicable, the Company and its
Affiliates for the exclusive purpose of implementing, administering, and
managing his or her participation in the Plan. If the Participant does not
choose to participate in the Plan, his or her employment status or service with
the Company and its Affiliates will not be adversely affected.
(b)The Participant understands that the Company and its Affiliates may collect,
maintain, process and disclose, certain personal information about him or her,
including, but not limited to, his or her name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all equity awards or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the exclusive purpose of implementing, administering and, managing the Plan.
(c)The Participant understands that Data will be transferred to one or more
service provider(s) selected by the Company, which may assist the Company with
the implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different, including less stringent, data privacy laws and protections than
his or her country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Company and any
other possible recipients that may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan.
(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable law, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these RSUs, in any case without cost, by contacting in writing his or
her local human resources representative. Further, the Participant understands
that he or she is providing these consents on a purely voluntary basis. If the
Participant does not consent or if he or she later seeks to revoke his or her
consent, his or her engagement as a service provider with the Company and its
Affiliates will not be adversely affected; the only consequence of refusing or
withdrawing his or her consent is that the Company will not be able to grant him
or her RSUs under the Plan or administer or maintain RSUs. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan (including the right to
retain the RSUs). The Participant understands that he or she may contact his or
her local human resources representative for more information on the
consequences of his or her refusal to consent or withdrawal of consent.


The following provisions shall only apply to the Participant if he or she
resides in the EU, EEA, UK, or EU privacy laws are otherwise applicable:
(a)Data Collected and Purposes of Collection. The Participant understands that
the Company, acting as controller, as well as the employing Affiliate, will
process, to the extent permissible under applicable law, certain personal
information about the Participant, including name, home address and telephone
number, information necessary to process the RSUs (e.g., mailing address for a
check payment or bank account wire transfer information), date of birth, social
insurance number or other identification number, salary, nationality, job title,
employment location, details of all RSUs granted, canceled, vested, unvested or
outstanding in the Participant’s favor, and where applicable service termination
date and reason for termination, any capital shares or directorships held in the
Company (where needed for legal or tax compliance), and any other information
necessary to process mandatory tax withholding and reporting (all such personal
information is referred to as “Data”). The Data is collected from the
Participant, and from the Company and its Affiliates, for the purpose of
implementing, administering and managing the Plan pursuant to its terms. The
legal bases (that is, the legal justification) for processing the Data is that
it is necessary to
5



--------------------------------------------------------------------------------



perform, administer and manage the Plan and in Company’s legitimate interests,
which means the Company is using the relevant Data to conduct and develop its
business activities, subject to the Participant’s interest and fundamental
rights. The Data must be provided in order for the Participant to participate in
the Plan and for the parties to this Agreement to perform their respective
obligations thereunder. If the Participant does not provide Data, he or she will
not be able to participate in the Plan and become a party to this Agreement.
(b)Transfers and Retention of Data. The Participant understands that the Data
will be transferred to and among the Company and its Affiliates, as well as
service providers (such as stock administration providers, brokers, transfer
agents, accounting firms, payroll processing firms or tax firms), for the
purposes explained above. The Participant understands that the recipients of the
Data may be located in the United States and in other jurisdictions outside of
the European Economic Area where we or our service providers have operations.
The United States and some of these other jurisdictions have not been found by
the European Commission to have adequate data protection safeguards. If the
Company and its Affiliates transfer Data outside of the European Economic Area,
we will take steps as required and recognized by the European Commission to
provide adequate safeguards for the transferred Data. The Participant has a
right to obtain details of the mechanism(s) under which the Participant’s Data
is transferred outside of the European Economic Area, or the United Kingdom,
which the Participant may exercise by contacting the Company’s Data Protection
Officer as follows: Email: dpo@8x8.com; 8x8, Inc. at 675 Creekside Way Campbell,
CA 95008 United States; 8x8 UK Limited, Oxford House Bell Business Park
Aylesbury HP19 8JR United Kingdom; or 8x8 International SARL, Bulevardul 21
Decembrie 1989 77, Cluj-Napoca 400124, Romania.
(c)The Participant’s Rights in Respect of Data. The Participant has the right to
access the Participant’s Data being processed by the Company as well as
understand why Company is processing such Data. Additionally, subject to
applicable law, the Participant is entitled to have any inadequate, incomplete
or incorrect Data corrected (that is, rectified). Further, subject to applicable
law, the Participant may be entitled to the following rights in regard to his or
her Data: (i) to object to the processing of Data; (ii) to have his or her Data
erased, under certain circumstances, such as where it is no longer necessary in
relation to the purposes for which it was processed; (iii) to restrict the
processing of the Participant’s Data so that it is stored but not actively
processed (e.g., while the Company assesses whether the Participant is entitled
to have Data erased) under certain circumstances; (iv) to port a copy of the
Data provided pursuant to this Agreement or generated by the Participant, in a
common machine-readable format; and (v) to obtain a copy of the appropriate
safeguards under which Data is transferred to a third country or international
organization. To exercise his or her rights, the Participant may contact the
applicable human resources representative. The Participant may also contact the
relevant data protection supervisory authority, as he or she has the right to
lodge a complaint.


13.Electronic Delivery


The Participant agrees that the Company’s delivery of any documents related to
the Plan or shares of Common Stock purchased under Plan (including the Plan, the
Subscription Agreement, the Plan’s prospectus, and any reports of the Company
provided generally to the Company’s stockholders) to him or her may be made by
electronic delivery, which may include the delivery of a link to a Company
intranet or to the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail, or any other means of electronic
delivery specified by the Company. If the attempted electronic delivery of such
documents fails, the Participant will be provided with a paper copy of the
documents. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents that were delivered electronically at no
cost to him or her by contacting the Company by telephone or in writing. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if the Participant has provided an electronic mail address) at
any time by notifying the Company of such revoked consent or revised email
address by telephone, postal service or electronic mail. The Participant agrees
that the foregoing online or electronic participation in the Plan shall have the
same force and effect as documentation executed in hardcopy written form.
Finally, the Participant understands that he or she is not required to consent
to electronic delivery of documents.
6



--------------------------------------------------------------------------------









14.Miscellaneous


i.Notice under this Agreement shall be given to the Company at its principal
place of business, and shall be given to the Participant at the address set
forth below, or in either case at such other address as one party may
subsequently furnish to the other party in writing.


ii.This Agreement does not confer upon the Participant any rights with respect
to continuation of employment by the Company or other association with the
Company or any of its subsidiaries.


iii.The Committee may amend the terms of this Agreement, prospectively or
retroactively, provided that the Agreement as amended is consistent with the
terms of the Plan, but no such amendment shall impair the Participant’s rights
under this Agreement without the Participant’s consent.


iv.This Agreement shall be construed and enforced in accordance with the laws of
California, without regard to the conflicts of laws principles thereof. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this grant of RSUs under the Plan and
this Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California, U.S.A. and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, U.S.A.,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.


v.This Agreement shall be binding upon and inure to the benefit of any successor
or assign of the Company and any executor, administrator, trustee, guardian or
other legal representative of the Participant.


vi.This Agreement may be executed in counterparts. This Agreement and the Plan
together constitute the entire agreement between the parties relative to the
subject matter of this Agreement, and supersede all communications, whether
written or oral, relating to the subject matter of this Agreement.


vii.Notwithstanding any provisions in this Agreement, the RSUs grant shall be
subject to any special terms and conditions set forth in any appendix to this
Agreement for the Participant’s country (the “Appendix”). Moreover, if the
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant unless
determined otherwise by the Company.
THIS AGREEMENT is binding upon the parties and entered into effective as of the
Award Date set forth above.


8x8, Inc.




















7



--------------------------------------------------------------------------------



    image011.jpg [image011.jpg]    
By:     ____________________    
Vikram Verma                    


Title:    Chief Executive Officer                    








                            

Employee Name:%%FIRST_NAME%-% %%LAST_NAME%-%Employee ID
#:%%EMPLOYEE_IDENTIFIER%-%Address:%%ADDRESS_LINE_1%-%,
%%ADDRESS_LINE_2%-%City%%CITY%-%State & ZIP%%STATE%-%
%%ZIPCODE%-%Country%%COUNTRY%-%





8



--------------------------------------------------------------------------------





Appendix
Appendix to


NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD AND AGREEMENT
UNDER THE 8x8, INC. 2012 AMENDED & RESTATED EQUITY INCENTIVE PLAN


This Appendix includes additional notifications, terms and conditions that
govern the RSUs granted to the Participant under the Plan if the Participant
resides in one of the countries listed below. Capitalized terms used but not
defined in this Addendum have the meanings set forth in the Plan and/or this
Agreement.
The Participant understands and agrees that the Company strongly recommends that
the Participant not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
applicable rules and regulations regularly change, sometimes on a retroactive
basis, and the information may be out of date at the time the RSUs vest under
the Plan.
The Participant further understands and agree that if the Participant is a
citizen or resident of a country other than the one in which the Participant is
currently working, transfer employment after grant of the Participant, or is
considered a resident of another country for applicable law purposes, the
information contained herein may not apply to the Participant, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply.
AUSTRALIA
Notifications


Nature of Plan and Offer 
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to the conditions in that Act).
The Company may only make an offer of RSUs under the Plan, where the Company has
reasonable grounds to believe, that at the time of making the offer, the number
of Shares in a class of Shares that form part of the issued capital of the
Company will not exceed 5% of the total number of Shares in that class on issue.
This offer of RSUs is intended to comply with the provisions of the Corporations
Act 2001, Australian Securities and Investments Commission (“ASIC”) Regulatory
Guide 49 and ASIC Class Order 14/1000.  Additional details are set forth in the
Offer Letter for the offer of RSUs to Australian Participants, which is being
provided to Participant along with this Agreement.


Securities Law Information


The offering and resale of the Shares acquired under the Plan to a person or
entity resident in Australia may be subject to disclosure requirements under
Australian law. The Participant should obtain legal advice regarding any
applicable disclosure requirements prior to accepting any such offer.
No Advice or Recommendation.
This Agreement is not intended to provide the sole or principal basis of any
investment or credit decision or any other risk evaluation.  The information
contained in this Agreement is not a recommendation by the Company or any other
person that any investor subscribe for Shares in the Company.  Each Participant
must conduct his or her own investigations and analysis of the operations and
prospects of the Company that it
9



--------------------------------------------------------------------------------



considers necessary or desirable and should determine for itself its interest in
acquiring Shares in the Company on the basis of such independent assessment and
investigation.
Terms and Conditions
Exchange Control.
The Participant acknowledges and agrees that it is the Participant’s sole
responsibility to investigate and comply with any applicable exchange control
laws in connection with the inflow of funds from the vesting of the RSUs or
subsequent sale of the Shares and any dividends (if any) and that the
Participant shall be responsible for any reporting of inbound international fund
transfers required under Applicable Laws. The Participant is advised to seek
appropriate professional advice as to how the exchange control regulations apply
to the Participant’s specific situation.
Offer of RSUs.
The Board, in its absolute discretion, may make a written offer to an eligible
person who is an Australian resident it chooses to accept the RSUs.


The offer shall specify the maximum number of Shares the Participant may accept
under the RSUs, the Award Date, the Vesting Commerce Date, the vesting
conditions (if any), any applicable holding period and any disposal restrictions
attaching to the RSUs or the resulting Shares (all of which may be set by the
Board in its absolute discretion).


The offer is intended to receive tax deferred treatment under Subdivision 83A-C
of the Income Tax Assessment Act 1997(Cth) and that Subdivision applies to the
Plan. The conditions to receive such treatment are contained in this Agreement.


The offer shall be accompanied by an acceptance form and a copy of the Plan and
this Agreement or, alternatively, details on how the Participant may obtain a
copy of the Plan and this Agreement.


Where the Board is to make an offer to a casual employee or a consultant, it
will do so where:
(a)For a casual employee, the individual who performs the work under or in
relation to the contract is or might reasonably be expected to be, engaged to
work the number of hours that are the pro-rata equivalent of 40% or more of a
comparable full-time position with the Company;
(b)For a contractor:
(a)if an individual with whom the Company has entered into a contract for the
provision of services under which the individual performs work for the Company;
or
(b)if a Company with whom the Company has entered into a contract for the
provision of services under which an individual, who is a director of the
Company or their spouse, performs work for the Company;
where the individual who performs the work under or in relation to the contract
is, or might reasonably be expected to be, engaged to work the number of hours
that are the pro-rata equivalent of 40% or more of a comparable full-time
position with the Company.


Grant of RSUs.
If the Participant validly accepts the Board’s offer of RSUs, the Board must
grant the Participant the RSUs for the number of Shares for which the RSUs were
accepted. However, the Board must not do so if the Participant has ceased to be
an eligible person at the date when the RSUs are to be granted or the Company is
otherwise prohibited from doing so under the Corporations Act 2001(Cth) without
a disclosure document, product disclosure statement or similar document.
10



--------------------------------------------------------------------------------





The Company must provide a copy of this Agreement in respect of the RSUs granted
to the Participant to be executed by the Participant as part of the offer to the
Participant.




CANADA
Terms and Conditions
Termination of Service. The following provision supplements Section 3 of this
Agreement:
Except as required by applicable legislation, for purposes of the RSUs, the
Participant’s service will be considered terminated (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of labor laws in the jurisdiction where the Participant is providing services or
the terms of the Participant’s service agreement, if any) as of the date that is
the earliest of (1) the date the Participant’s service relationship is
terminated, (2) the date the Participant receives notice of termination from
employing Affiliate, or (3) the date the Participant is no longer actively
providing service to the Company or any Affiliate, regardless of any notice
period or period of pay in lieu of such notice required under applicable law
(including, but not limited to statutory law, regulatory law and/or common law).
The administrator shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of this RSUs
(including whether the Participant may still be considered to be providing
services while on a leave of absence).
Data Privacy.


The following provision supplements Section 12 of this Agreement:


The Participant hereby authorizes the Company and its representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. The Participant
further authorizes the Company and its Affiliates and any stock plan service
provider that may be selected by the Company to assist with the Plan to disclose
and discuss the Plan with their respective advisors. The Participant further
authorizes the Company and its Affiliates to record such information and to keep
such information in the Participant’s employee file.




The following provisions apply if Participant is a resident of Quebec:
Language Consent.


The parties to this Agreement acknowledge that it is their express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement relatif à la langue utilisée


Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.




Notifications
Securities Law Information.


11



--------------------------------------------------------------------------------



The Participant is permitted to sell Shares acquired through the Plan through
the designated broker appointed by the Company, provided the resale of Shares
acquired under the Plan takes place outside of Canada, including, if applicable,
through the facilities of a stock exchange on which the Shares are listed.


Foreign Asset/Account Reporting Information.


Canadian residents are required to report any foreign property (e.g., Shares
acquired under the Plan and possibly unvested RSUs) on form T1135 (Foreign
Income Verification Statement) if the total cost of their foreign property
exceeds C$100,000 at any time in the year. It is the Participant’s
responsibility to comply with these reporting obligations, and the Participant
should consult with his or her personal tax advisor in this regard.
Share Settlement of RSUs
Notwithstanding anything to the contrary in the Plan or this Agreement, RSUs
granted to Canadian Participants shall only be settled in Shares and shall not
be settled in cash.




FINLAND


Notifications
Securities Law Information.
The grant of RSUs under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in
Finland.


FRANCE
Terms and Conditions
RSUs Not Tax-Qualified.
The RSUs are not intended to be a tax-qualified or tax-preferred award,
including without limitation, under Sections L. 225-197-1 to L. 225-197-6 of the
French Commercial Code.  The Participant is encouraged to consult with a
personal tax advisor to understand the tax and social insurance implications of
the RSUs.
Language Consent.
By accepting the RSUs, the Participant confirms having read and understood the
documents relating to this grant (the Plan and this Agreement) which were
provided in English language.  The Participant accepts the terms of those
documents accordingly. The Participant confirms that the Participant has a good
knowledge of the English language.
En acceptant l’Attribution, le Bénéficiaire confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
fournis en langue anglaise. Le Bénéficiaire accepte les dispositions de ces
documents en connaissance de cause. Etant précisé que le Titulaire a une bonne
maîtrise de la langue anglaise.
Notifications
Securities Law Information.
The grant of RSUs under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in
France.
Foreign Asset/Account Reporting Information.
The Participant may hold Shares acquired upon vesting/settlement of the RSUs,
any proceeds resulting from the sale of Shares or any dividends paid on such
Shares outside of France, provided the Participant declares
12



--------------------------------------------------------------------------------



all foreign bank and brokerage accounts (including any accounts that were opened
or closed during the tax year) with  his or her annual income tax return. 
Failure to complete this reporting may trigger penalties for the Participant. 


GERMANY
Notifications
Securities Law Information. 
The grant of RSUs under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in
Germany.
Exchange Control Information. 
If the Participant remits proceeds in excess of the legally designated amount
(currently at €12,500) out of or into Germany, such cross-border payment must be
reported monthly to the State Central Bank.  In the event that the Participant
makes or receives a payment in excess of this amount, the Participant is
responsible for obtaining the appropriate form from a German bank and complying
with applicable reporting requirements.  In addition, the Participant must also
report on an annual basis in the unlikely event that the Participant holds
Shares exceeding 10% of the total voting capital of the Company.
Terms and Conditions
Prohibition on Insider Dealing
The Participant should be aware of the insider dealing rules of the Regulation
(EU) No 596/2014 of the European Parliament and Council (Market Abuse
Regulation) apply in Germany, which may affect transactions under the Plan such
as e.g. the subscription or participation, the suspension, the cancellation or
an amending order, the acquisition or sale of Shares acquired under the Plan, if
the Participant has inside information regarding the Company. The Participant is
advised to determine carefully whether he or she has inside information in
respect of the Company and whether and to what extend insider dealing rules can
apply to him or her. In case of uncertainty, the Company recommends that the
Participant consults with a legal advisor.
Limitation of Liability
The Participant is responsible for compliance with any laws to be observed by
the Participant in person in conjunction with the participation in the Plan. The
Company cannot be held liable if the Participant violates German law or any
other applicable rules to be complied with by the Participant in conjunction
with the participation in the Plan including but not limited to insider dealing
restrictions under the Market Abuse Regulation.


HONG KONG
Terms and Conditions
Sale of Shares.
Any Shares received at vesting are accepted as a personal investment. In the
event that any portion of this RSUs vest within six months of the grant date,
The Participant agrees that he or she will not offer to the public or otherwise
dispose of the Shares acquired prior to the six-month anniversary of the grant
date.
Notifications
Securities Law Notice.
13



--------------------------------------------------------------------------------



WARNING: The RSUs and the Shares covered by the RSUs do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company or the Affiliate participating in the Plan. The Participant
should be aware that the contents of this Agreement have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
Nor have the documents been reviewed by any regulatory authority in Hong Kong.
The RSUs are intended only for the Participant’s personal use and may not be
distributed to any other person. The Participant is advised to exercise caution
in relation to the offer. If the Participant is in any doubt about any of the
contents of this Agreement, including this provision, or the Plan, the
Participant should obtain independent professional advice.
Occupational Retirement Schemes Ordinance Alert.
The Company specifically intends that neither the RSUs nor the Plan will be
considered or deemed an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”).




HUNGARY
Notifications


Securities Law Information.
The grant of RSUs under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in
Hungary. 


The grant of RSUs made pursuant to and in compliance with the private placement
rules under the Capital Markets Act CXX of 2001. However, the Company will fill
a notification with the Hungarian Financial Supervisory Authority as applicable.


Non-Qualification of Award.


The Participant understands that the RSUs are not intended to be tax-qualified
or preferred under the laws of Hungary.




INDONESIA
Notifications
Exchange Control Information.
If the Participant remits proceeds from the sale of Shares into Indonesia, the
Indonesian bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$25,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, the Participant must complete a “Transfer Report
Form.” The Transfer Report Form should be provided to the Participant by the
bank through which the transaction is made.


NETHERLANDS
Notifications
14



--------------------------------------------------------------------------------



Securities Law Information.


The grant of RSUs under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in the
Netherlands.


Prohibition Against Insider Trading.


The Participant should be aware of the Dutch insider trading rules, which may
affect the sale of Shares acquired under this Agreement. In particular, the
Participant may be prohibited from effecting certain share transactions if the
Participant has insider information regarding the Company. Below is a discussion
of the applicable restrictions. The Participant is advised to read the
discussion carefully to determine whether the insider rules could apply to him
or her. If it is uncertain whether the insider rules apply, the Company
recommends that the Participant consult with a legal advisor. The Company cannot
be held liable if the Participant violates the Dutch insider trading rules. The
Participant is responsible for ensuring the Participant’s compliance with these
rules.


Dutch securities laws prohibit insider trading. As of 3 July 2016, the European
Market Abuse Regulation (MAR), is applicable in the Netherlands. For further
information, the Participant is referred to the website of the Authority for the
Financial Markets (AFM):
https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.


Given the broad scope of the definition of insider information, certain
employees of the Company working at its Dutch Affiliate may have insider
information and thus are prohibited from making a transaction in securities in
the Netherlands at a time when they have such insider information. By entering
into and participating in this Agreement, the Participant acknowledges having
read and understood the notification above and acknowledges that it is the
Participant’s responsibility to comply with the Dutch insider trading rules, as
discussed herein.




NEW ZEALAND
Notification
Securities Law Notice.
The Participant is being offered an opportunity to participate in the Plan.  In
compliance with New Zealand securities law, the Participant is hereby notified
that all documents related to the Plan have either been provided to the
Participant or are available via website or hard copy. 
A copy of the above documents will be provided to the Participant, free of
charge, on written request to the Company.
Notwithstanding any other provisions of the Plan, every covenant or other
provisions set out in an exclusion under Schedule 1 of the New Zealand Financial
Markets Conduct Act 2013 ("FMCA") or in an exemption or modification granted
from time to time by the Financial Markets Authority in respect of the Plan or
which applies to the Plan pursuant to its powers under the FMCA and required to
be included in the Plan in order for that exclusion, exemption or modification
to have full effect, is deemed to be contained in the Plan. To the extent that
any covenant or other provision deemed by this clause to be contained in the
Plan is inconsistent with any other provision in the Plan, the deemed covenant
or other provision will prevail.
The Participant is encouraged to read the provided materials carefully before
making a decision whether to participate in the Plan.  In addition, the
Participant should consult a tax advisor for specific information concerning
personal tax situation with regard to Plan participation.
Warning.
15



--------------------------------------------------------------------------------



If the Company runs into financial difficulties and is wound up, the Participant
will be paid only after all creditors and holders of preference Shares have been
paid. The Participant may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an equity
incentive plan.
As a result, the Participant may not be given all the information usually
required. The Participant will also have fewer other legal protections for this
investment.
The Participant has a right, upon request, to receive from the Company free of
charge, a copy (or electronic copy) of the Company’s relevant financial
statements for the most recently completed financial year and the auditor’s
report.  The relevant financial statements are those of the Company and its
subsidiaries prepared in accordance with US GAAP for the most recently completed
accounting period. Please address any such requests to legal-notices@8x8.com.
The Participant is encouraged to ask questions, read all documents carefully,
and seek independent financial advice before committing himself or herself.
Financial Information Notice.
The Participant has a right to receive the following financial information, free
of charge, upon request:
•A copy of the Company’s latest annual report prepared under any enactment or
overseas law (if any); and
•A copy of the Company’s relevant financial statements and either the auditor’s
report on them or a statement that they are not audited. 


PHILIPPINES


Notifications


Securities Law Information.


The Participant is not permitted to sell or otherwise dispose of the Shares
acquired upon vesting of the RSUs within the Philippines. The Participant will
be permitted to sell or dispose of Shares acquired upon the vesting of RSUs,
provided the resale of Shares takes place outside the Philippines. The
Participant may sell Shares to the Company, provided the Company is located
outside the Philippines, or should the Company’s Shares be publicly traded, the
Participant may sell Shares through the facilities of a stock exchange on which
the Shares are listed, provided it is outside the Philippines.


The RSUs being offered herein have not been registered with the Philippines
Securities and Exchange Commission under its Securities Regulation Code (the
“SRC”) and is exempt from such registration requirement under Section 10.2 of
the 2015 Implementing Rules and Regulations of SRC. Any future offer thereof is
subject to the registration requirements under the SCR uncles such offer
qualifies as an exempt transaction.






ROMANIA


Terms and Conditions
Language Consent.
16



--------------------------------------------------------------------------------



In accepting the grant of RSUs, the Participant acknowledges that he or she is
proficient in reading and understanding English and fully understand the terms
of the documents related to the grant (the Notice, this Agreement and the Plan),
which were provided in the English language. The Participant accepts the terms
of those documents accordingly.
Consimtamant cu privire la limba. Prin acceptarea acordarii de unitati de stoc,
Participantul confirma ca acesta sau aceasta are un nivel adecvat de cunoastere
in ce priveste cititirea si intelegerea limbii engleze, a citit si confirma ca a
inteles pe deplin termenii documentelor referitoare la acordare (Anuntul,
Acordul si Planul), care au fost furnizate in limba engleza. Participantul
accepta termenii acestor documente in consecinta.


Notifications
Securities Law Information.


The grant of the RSUs is considered a private offering and therefore is not
subject to securities registration in Romania.


Exchange Control Information.


If the Participant deposits the proceeds from the sale of Shares acquired under
the Plan into a bank in Romania, the Participant may be required to provide the
Romanian bank through which the foreign currency is transferred with appropriate
documentation explaining the source of the funds. The Participant should consult
his or her personal advisor to determine whether he or she will be required to
submit such documentation to the Romanian bank.




SINGAPORE
Notifications
Securities Law Information.  
The grant of the RSUs is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Singapore Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or registered as
a prospectus with the Monetary Authority of Singapore.  The Participant should
note that the RSUs are subject to section 257 of the SFA and the Participant
will not be able to make any subsequent sale in Singapore of the Shares acquired
through the vesting of the RSUs or any offer of such sale in Singapore unless
such sale or offer is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.
Director Notification Obligation.
If the Participant is the chief executive officer (“CEO”) or a director,
associate director or shadow director of one of Affiliates in Singapore, the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
Affiliate in writing within two business days of any of the following events:
(i) acquiring or disposing of an interest in the Company (e.g., RSUs or Shares)
or in any Affiliate, (ii) any change in a previously-disclosed interest (e.g.,
upon vesting of the RSUs), or (iii) becoming the CEO or a director, associate
director or shadow director of an Affiliate in Singapore, if the Participant
holds such an interest at that time.




SWITZERLAND
Notifications
17



--------------------------------------------------------------------------------



Securities Law Information.


The grant of the RSUs is considered a private offering and therefore is not
subject to securities registration in Switzerland.


THAILAND
Notifications
Exchange Control Information. Thai residents realizing cash proceeds in excess
of US$200,000 in a single transaction from the sale of Shares or dividends paid
on such Shares must immediately repatriate all cash proceeds to Thailand and
convert such proceeds to Thai Baht within 360 days of repatriation or deposit
the funds in an authorized foreign exchange account in Thailand. The inward
remittance must also be reported to the Bank of Thailand on a foreign exchange
transaction form. Failure to comply with these obligations may result in
penalties assessed by the Bank of Thailand. The Participant should consult with
his or her personal advisor prior to taking any action with respect to the
remittance of proceeds into Thailand. The Participant is responsible for
ensuring compliance with all exchange control laws in Thailand.


UNITED KINGDOM
Notifications
Securities Law Information.


The grant of RSUs under the Plan is exempt from the requirement to publish a
prospectus under the EU Prospectus Regulation as implemented in the United
Kingdom.


Neither this Agreement nor Appendix is an approved prospectus for the purposes
of section 85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no
offer of transferable securities to the public (for the purposes of section 102B
of FSMA) is being made in connection with this Agreement. This Agreement and the
RSUs are exclusively available in the UK to bona fide employees and former
employees of the Company or its Affiliate.


Non-Qualified Grants.


The RSUs are not intended to be tax-qualified or tax preferred under current tax
rules and regulations in the United Kingdom.


Tax Consultation.


The Participant understands that he or she may suffer adverse tax consequences
as a result of the Participant’s acquisition or disposition of the Shares. The
Participant represents that he or she will consult with any tax advisors that
the Participant deems appropriate in connection with the acquisition or
disposition of the Shares and that the Participant is not relying on the Company
or any Affiliates for any tax advice.




Prohibition Against Insider Dealing.
The Participant should be aware of:
1.the insider dealing rules of the Regulation (EU) No 596/2014 of the European
Parliament and Council (Market Abuse Regulation) which apply in the UK; and
2.the UK's insider dealing rules under the Criminal Justice Act 1993,
18



--------------------------------------------------------------------------------



each of which may affect transactions under the Plan such as the acquisition or
sale of Shares acquired under the Plan, if the Participant has inside
information regarding the Company. If the Participant is uncertain whether the
insider dealing rules apply, the Company recommends that the Participant
consults with a legal advisor. The Company cannot be held liable if the
Participant violates the UK's insider dealing rules. The Participant is
responsible for ensuring his or her compliance with these rules.




VIETNAM


Terms and Conditions
The following terms and conditions apply if the Participant is subject to
exchange control restrictions and regulations in Vietnam, including the
requirements imposed by the State Bank of Vietnam (“SBV”), as determined by the
Committee in its sole discretion:
Vesting.
This provision supplements the Vesting section of this Agreement:
In addition to the vesting requirements set forth in the Notice and this
Agreement, settlement of the RSUs is also conditioned on the Company securing
and maintaining all necessary approvals from the SBV and any other applicable
government entities required to permit the operation of the Plan in Vietnam (the
“SBV Registration Requirement”). If or to the extent the Company does not
complete the registration or maintain the registration, no Shares shall be
issued under the RSUs. In this case, the Company retains the discretion to
settle any RSUs for which the vesting requirements (but not the SBV Registration
Requirement) has been met in cash paid through local payroll in an amount equal
to the Fair Market Value of the Shares subject to the RSUs less any withholding
obligation for Tax Obligations.
Shares Must Remain With Company’s Designated Broker.


The Participant agrees to hold any Shares received upon settlement of the RSUs
with the Company’s designated broker until the Shares are sold. The limitation
shall apply to all Shares issued to the Participant under the Plan, whether or
not he or she remain in service.


Forced Sale of Shares.


The Company has the discretion to arrange for the sale of the Shares issued upon
settlement of the RSUs, either immediately upon settlement or at any time
thereafter. In any event, if the Participant ’s service is terminated, the
Participant will be required to sell all Shares acquired upon settlement of the
RSUs within such time period as required by the Company or the SBV. Any Shares
remaining in the brokerage account at the end of this period shall be sold by
the broker (on the Participant ’s behalf and the Participant hereby authorize
such sale). The Participant agrees to sign any additional agreements, forms
and/or consents that reasonably may be requested by the Company (or the
Company’s designated broker) to effectuate the sale of Shares (including,
without limitation, as to the transfer of the sale proceeds and other exchange
control matters noted below) and shall otherwise cooperate with the Company with
respect to such matters. The Participant acknowledges that neither the Company
nor the designated broker is under any obligation to arrange for the sale of
Shares at any particular price and that broker’s fees and similar expenses may
be incurred in any such sale. In any event, when the Shares are sold, the sale
proceeds, less any withholding for Tax Obligations, any broker’s fees or
commissions, and any similar expenses of the sale will be remitted to him or her
in accordance with applicable exchange control laws and regulations.


Exchange Control Restrictions.


19



--------------------------------------------------------------------------------



The Participant understands and agree that, pursuant to local exchange control
requirements, the Participant may be required to repatriate to Vietnam the
proceeds from the sale of the Shares acquired under the Plan and any cash
dividends paid on the Shares. The Participant further understands that such
repatriation of proceeds may need to be effected through a special bank account
established by the Company or any of its Affiliates retaining his or her
service, and the Participant hereby consent and agree that any sale proceeds and
cash dividends may be transferred to such special account by the Company or any
of its Affiliates on his or her behalf prior to being delivered to him or her
and that no interest shall be paid with respect to funds held in such account.


The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in Vietnam. The Participant acknowledges that the
Company and its Affiliates retaining his or her service are under no obligation
to secure any particular exchange conversion rate and that the Company and its
Affiliates retaining his or her service may face delays in converting the
proceeds to local currency due to exchange control restrictions. The Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold and the time the net proceeds are converted into local currency and
distributed to him or her. The Participant further agrees to comply with any
other requirements that may be imposed by the Company or any of its Affiliates
retaining his or her service in the future in order to facilitate compliance
with exchange control requirements in Vietnam.


20

